                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN

 AMIR KHILLAH,
                                                    Case No. 18-cv-00696
          Plaintiff,
                                                    Hon. Janet T. Neff
 v.                                                 United States District Judge

 CITY OF KALAMAZOO,
 a Municipal Corporation,

          Defendant.


 Kevin M. Carlson (P67704)                          Richard O. Cherry (P77272)
 Michael L. Pitt (P24429)                           Sarah R. Wenzlick (P79316)
 PITT, MCGEHEE, PALMER,                             Kalamazoo City Attorney
 BONANNI & RIVERS, P.C.                             Counsel for Defendant
 Counsel for Plaintiff                              241 W South St.
 117 West Fourth Street, Suite 200                  Kalamazoo, MI 49007
 Royal Oak, MI 48067                                (269) 337-8185
 248-398-9800                                       cherryr@kalamazoocity.org
 kcarlson@pittlawpc.com                             wenzlicks@kalamazoocity.org
 mpitt@pittlawpc.com



      PLAINTIFF’S RESPONSE TO DEFENDANT’S FOURTH REQUEST FOR A PRE-
                      MOTION CONFERENCE [ECF No. 49]

        Plaintiff Amir Khillah, through counsel, responds to each paragraph of Defendant’s Fourth

Request for a Pre-Motion Conference (ECF No. 49) as follows:

        1.      There is at least a genuine dispute of material facts as to each claim and summary

judgment is inappropriate.

        2.      The following facts, among others, support the elements of Plaintiff’s

discrimination claims: (1) Plaintiff was a member of a protected class as an American citizen of

Egyptian descent; (2) plaintiff suffered an adverse employment action when Defendant suspended

him and terminated his employment; (3) Plaintiff’s supervisor, Sgt. Robert Holdwick, called

                                                1
Plaintiff “hajji,” a racial and ethnic slur, directed Plaintiff to ticket black motorists, and used other

racially or ethnically-charged language in the workplace, including “Marine ‘taftesh,’ bitch”

meaning, “Marine inspection/search, bitch;” and (4) the discipline that Plaintiff received, leading

to termination, was disproportionate to the discipline that similarly-situated officers outside of

Plaintiff’s protected class received for similar or worse conduct (See, e.g., ECF No. 1, Complaint,

¶39(a) – (f)). The facts established in discovery prove the reasons asserted for termination are a

merely a pretext for discrimination. The outcome of Plaintiff’s arbitration grievance is not

determinative because the parties have not adjudicated Plaintiff’s statutory discrimination claims.

See, e.g., Nance v. Goodyear Tire & Rubber Co., 527 F.3d 539, 547 (6th Cir. 2008)

        3.      Plaintiff can prove the elements of his claim under the Whistleblowers’ Protection

and each element is properly pleaded, with factual support, in his Complaint. (ECF No. 1,

Complaint, ¶59-66, Page ID 15-16. Furthermore, the facts established through discovery prove

the reasons asserted for Plaintiff’s termination are a merely a pretext.

        4.      There is no reason for the City to raise this defense. Almost ten months ago, in July

2019, the parties met to discuss Defendant’s third request for a pre-motion conference [ECF 38]

prior to its filing. At that time, Plaintiff’s counsel informed Defendant’s counsel that Plaintiff does

not allege and does not intend to pursue a separate claim for harassment or hostile work

environment and therefore Defendant does not need to file a motion for summary judgment based

on the Faragher/Ellerth affirmative defense.           In any event, this affirmative defense is not

applicable because Defendant suspended Plaintiff and terminated Plaintiff’s employment.

Faragher v. City of Boca Raton, 524 U.S. 775, 808(1998)(citing Burlington Indus. v. Ellerth, 524

U.S. 742, 762-763(1988))(“No affirmative defense is available…when the supervisor's harassment




                                                   2
culminates in a tangible employment action, such as discharge, demotion, or undesirable

reassignment.”)

       5.      Plaintiff can prove the elements of his retaliation claim because: (1) he engaged in

protected activity by reporting discrimination and harassment to the Chief of Public Safety and

Human Resources: (2) Defendant suspended him and imposed disproportionate discipline, leading

to termination; and (3) Defendant cannot defeat the causation element because the people who

received Plaintiff’s discrimination and harassment complaint deliberately withheld it from the

decision-maker, Chief Thomas, for the strategic purpose of claiming she lacked knowledge of the

complaints, and could not have retaliated against Plaintiff, i.e., to create the appearance of

independence and non-retaliation.

       6.      Plaintiff pleaded facts establishing municipal policy, practice or custom,

specifically in Paragraph 48(a)-48(c) of his complaint. The decisions were official acts of the City,

as Plaintiff’s employer, and were made by a person with final decision-making authority,

specifically Karianne Thomas, Chief of Public Safety. (ECF No. 1, Complaint, Page ID 12-13).

See Pembaur v. City of Cincinnati, 475 U.S. 469, 483(1986)(Actions by those with final authority

for making a decision constitute official policy for purposes of municipal liability under §1983);

see also Jett v. Dallas Independent School Dist., 491 U.S. 701, 737 (1989)(42 U.S.C. §1983

provides the federal damages remedy for violation of 42 U.S.C. §1981, and municipalities may be

liable under §1981 pursuant to the principles set forth in Pembaur).

       7.      Plaintiff has established through discovery that Defendant’s asserted after-acquired

evidence is not truly after-acquired evidence because Defendant was aware of the alleged actions

long before Plaintiff was terminated.      The asserted evidence is also insufficient to sustain




                                                 3
Defendant’s burden of proof regarding this affirmative defense. The asserted bases for this defense

are merely a pretext to cover-up Defendant’s unlawful motivations, after-the-fact.

       For the foregoing reasons, Plaintiff opposes Defendant’s motion for summary judgment,

as set forth in its fourth request for pre-motion conference.

                                                      Respectfully submitted,

                                                      /s/ Kevin M. Carlson (P67704)
                                                      Kevin M. Carlson (P67704)
                                                      Michael L. Pitt (P24429)
                                                      PITT, MCGEHEE, PALMER,
                                                      BONANNI & RIVERS, P.C.
                                                      117 West Fourth Street, Suite 200
                                                      Royal Oak, MI 48067
                                                      248-398-9800
                                                      kcarlson@pittlawpc.com
                                                      mpitt@pittlawpc.com

Date: May 11, 2020


                                 CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing instrument was served upon all parties to the

above cause to each of the attorneys of record herein via e-filing with the Court’s ECF system on

May 11, 2020.

                                                      Respectfully submitted,

                                                      /s/ Kevin M. Carlson (P67704)
                                                      Kevin M. Carlson (P67704)
                                                      Michael L. Pitt (P24429)
                                                      PITT, MCGEHEE, PALMER,
                                                      BONANNI & RIVERS, P.C.
                                                      117 West Fourth Street, Suite 200
                                                      Royal Oak, MI 48067
                                                      248-398-9800
                                                      kcarlson@pittlawpc.com
                                                      mpitt@pittlawpc.com

Date: May 11, 2020

                                                  4
